Title: To James Madison from Robert R. Livingston, 15 May 1812 (Abstract)
From: Livingston, Robert R.
To: Madison, James


15 May 1812, New York. Introduces Mr. Budd, who wishes to meet JM and has applied to Livingston for a letter of introduction. His standing in New York “both as a Gent. & a Lawyer is very respectable, & his political principles perfectly correct.” “He has not explained to me his views but I am satisfied that he has too much modesty & good sense to ask any thing that it would be improper to grant. For any appointment in the line of his profession I consider him as perfectly competent, should he (as I suspect) have any such in mind.”
